Citation Nr: 1212742	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  03-08 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a lumbosacral spine disorder.

5.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right knee disorder and, if so, entitlement to service connection for such disorder. 

6.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the left clavicle (left shoulder disability).

7.  Entitlement to a total rating based on individual unemployability (a TDIU rating)




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, and from May 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

These issues have been before the Board on two prior occasions.  In June 2006 and March 2010, the Board remanded the six issues that are currently on appeal for further development.  As discussed below, the Board finds that the current evidence of record is sufficient to reopen the previously denied claim for a right knee disorder.  However, the merits of that service connection claim must be remanded for adjudication.  As to the remaining issues, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

No hearing was requested as to the issues currently on appeal.  However, the Veteran testified as to the issue of posttraumatic stress disorder (PTSD) before the undersigned Veterans Law Judge via a videoconference hearing from the RO in April 2006.  A transcript of that hearing is of record.

As noted in the March 2010 remand, the Veteran previously perfected an appeal to the Board as to the issue of service connection for PTSD, but that benefit was granted in full in an August 2008 rating decision.  The Board observes that, in September 2009, the Veteran disputed the initial rating that was assigned for such disability.  As such, a Statement of the Case (SOC) was provided as to that issue.  However, the Veteran did not subsequently perfect an appeal as to that issue to the Board through a substantive appeal.  In particular, he did not file a VA Form 9, and no other communication was received from the Veteran or any authorized representative that constitutes a dispute as to this determination.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2011).  Therefore, this issue is not currently before the Board.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this Veteran's case should take into account this paperless claims file.

The Board notes that the Veteran has been unemployed throughout the course of the appeal, and he has applied for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Board has added this issue to the cover page of this decision.

The issue of service connection for a right knee disorder (or the merits of the reopened claim) and the claim for a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran was thrown from a jeep during service, there is no evidence of any complaints or treatment for the right hip at that time, continuous symptomatology since service, or that arthritis of that joint manifested to a compensable degree within one year following separation from service; and there is no competent evidence to establish that the current right hip disability is related to service.

2.  Although the Veteran was thrown from a jeep during service, there is no evidence of any complaints or treatment for the cervical spine at that time, continuous symptomatology since service, or that arthritis of that joint manifested to a compensable degree within one year following separation from service; and there is no competent evidence to establish that the current cervical spine disability is related to service.

3.  Although the Veteran was thrown from a jeep during service, there is no evidence of any complaints or treatment for the left knee at that time, continuous symptomatology since service, or that arthritis of that joint manifested to a compensable degree within one year following separation from service; and there is no competent evidence to establish that the current left knee disability is related to service.

4.  Although the Veteran was thrown from a jeep during service, there is no evidence of any complaints or treatment for the lumbosacral spine at that time, continuous symptomatology since service, or that arthritis of that joint manifested to a compensable degree within one year following separation from service; and there is no competent evidence to establish that the current right hip disability was incurred or aggravated by military service.

5.  The Veteran's service connection claim for a right knee disorder was denied in a September 2002 rating decision, he was notified of such denial and his appellate rights, and he did not file a timely appeal.

6.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim for a right knee disorder.

7.  The Veteran is right-hand dominant and, resolving all reasonable doubt in his favor, his left (minor) shoulder disability has manifested by malunion of the clavicle with pain, painful motion, spasms, weakness, and limitation of motion of the left arm to 30 to 45 degrees between the side and shoulder, when accounting for additional loss due to pain and other factors during flare-ups or after repetitive use; with no finding of ankylosis, no nonunion with loose movement or dislocation of the clavicle or scapula, and no impairment of the humerus; which most nearly approximates a disability rating of 20 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2011).

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2011).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2011).

4.  The criteria for service connection for a lumbosacral spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2011).

5.  The September 2002 denial of the Veteran's service connection claim for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002 & 2011). 

6.  New and material evidence has been received sufficient to reopen the previously denied claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The criteria for a rating of 20 percent, but no higher, for residuals of a fracture of the left clavicle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.655, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to an application to reopen a previously denied claim, the notice must include the general elements of a service connection claim, the standard for new and material evidence to reopen a claim, and the reason for the previous denial on the merits, including the types of evidence that are necessary to substantiate the claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, as the Board's decision herein to reopen the previously denied service connection claim for a right knee disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations in this regard.  

Concerning the other claims on appeal, the Veteran was advised in a February 2005 letter, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection and increased rating claims, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  In compliance with the two prior remands, the Veteran was again advised of such information, as well as of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, in letters dated in June 2006, March 2010, and September 2010.

The timing defect as to the letters that were sent after the initial unfavorable determination was cured by the subsequent readjudication of the Veteran's claims, including in an April 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  There has been no argument that the content of the notices is defective.  The Board finds that the Veteran has been afforded adequate notice, and he has had a sufficient opportunity to participate in the adjudication of his claims.  Indeed, the Veteran acknowledged in a June 2005 statement that a missing element for his service connection claims is a nexus to service, to include the jeep accident that he believes caused current disabilities.  However, as discussed below, he has repeatedly failed to appear for scheduled VA examinations, and he has not provided any other medical evidence to support his claims.

With regard to the duty to assist, the Veteran's service treatment records and identified post-service treatment records have been obtained and considered.  This includes VA treatment records dated from July 2005 forward (as well as prior records), as directed in the June 2006 remand.  Records and determinations associated with the Veteran's disability benefits from the Social Security Administration (SSA) have also been obtained and considered, as directed in the June 2006 remand.  Also in compliance with the June 2006 remand, the Veteran's 201 file (or service personnel file) was obtained and considered, although this was primarily in regard to his claim for PTSD, which is not currently before the Board.  

Additionally, the Veteran has been scheduled for several VA examinations in an attempt to obtain evidence to help substantiate his claims.  However, he failed to report for the scheduled VA examinations shortly after his claims were filed, in February 2005.  The Veteran again failed to report for a VA examination pertaining to his claims in August 2010, which was scheduled in compliance with the March 2010 Board remand.  There is no indication that the Veteran did not receive notice of these VA examinations, and he has not requested that they be rescheduled.  In a post-remand brief, the appointed representative acknowledged the Veteran's failure to report, but argued that the claims should be granted based on the available evidence.  The Board notes that the Veteran did appear for a VA examination concerning his residuals of a left clavicle fracture in April 2009.  There has been no argument that such disability has increased in severity since that time, or that the examination report is inaccurate or inadequate in any way.  To the extent that there may be any possible defects in such examination report, the Veteran failed to appear for a subsequently scheduled VA examination concerning the left clavicle. 

There is no indication of any outstanding records that are necessary to decide the Veteran's claims.  In particular, he did not identify any further records in response to VCAA letters sent after the prior remand, in March 2010 and September 2010, which again requested him to identify any pertinent, outstanding VA or private treatment records.  Moreover, to the extent that any pertinent VA treatment records may remain outstanding, to include from May 2009 forward, the Board finds that the Veteran is not prejudiced by the absence of such records.  Rather, neither the Veteran nor his representative have claimed that his left shoulder disability has increased in severity since the April 2009 VA examination, or that he has received any further treatment since that time.  With respect to his claims of service connection, the Veteran was aware that medical opinion evidence was necessary to substantiate his claim and VA attempted to assist him in getting medical opinions; however, he failed to report for the scheduled examination.

Additionally, VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the Veteran's failure to fully cooperate with the development process, as summarized above, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate his claims.

For all of the above reasons, the Board finds that the AOJ substantially complied with the directives in the prior remands.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on his claims at this time.

II. Analysis

Claim to Reopen

The Veteran's service connection claim for a right knee disorder was initially denied in a September 2002 rating decision.  As the Veteran was notified of the adverse decision and did not appeal, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002 & 2011).

In January 2005, the Veteran applied to reopen his previously denied claim.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108; see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting that the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the Veteran's claim for a right knee disorder was previously denied based on a determination that there was no evidence of a current right knee disability, and no treatment for a right knee disorder during service.  Medical evidence received since the last final denial includes VA and private treatment records, as well as SSA records.  X-rays conducted by VA in December 2002 showed mild degenerative changes in both knees.  Lay evidence includes statements from the Veteran that he believes he has current disabilities (including a right knee disorder) as a result of trauma from being thrown from a jeep during service in August 1968.  See notice of disagreement, June 2005 letter.  The Veteran had not asserted this reason for his current disabilities during the previous adjudication.  

The new evidence summarized above relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether there is a current right knee disability that was incurred or aggravated by service, to include any in-service injury.  As noted in the prior remand, the fact that the Veteran was thrown from a jeep during service (as documented by service records) and that he now has degenerative joint disease, could possibly indicate a link to service.  As such, this new evidence raises a reasonable probability of substantiating the Veteran's claim.  Accordingly, new and material evidence has been received, and the previously denied claim for service connection for a right knee disorder must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 117.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, the Veteran contends that he currently has disabilities of the right hip, left knee, cervical spine, and lumbosacral spine as a result of trauma from being thrown from a jeep during service in 1968.  VA treatment records during the course of the appeal reflect intermittent diagnoses of degenerative joint disease or arthritis in each of these joints.  As such, a current disability is established.

With respect to an in-service incident, the Veteran's service treatment records confirm a jeep accident in 1968 that resulted in a fractured left clavicle.  However, there is no indication of any resulting injury or complaints concerning the right hip, left knee, cervical spine, or lumbosacral spine.  In the Veteran's separation examination from that period of service, an old fracture of the left clavicle was noted.  There were no other recorded defects, and he did not report any hip, knee, or lumbosacral spine (back) or cervical spine (neck) problems at that time.  

Moreover, the Veteran has not claimed to have any symptoms or treatment for the right hip, left knee, back, or neck during military service.  He has also not asserted that he has had continuous symptomatology of any such condition since service, or that any condition first manifested within one year after separation from service.  Additionally, the available medical evidence, which dates from the 1980s, does not establish continuous symptomatology since service for any of the claimed disabilities.  The Board notes that a 1999 x-ray of the Veteran's cervical spine was interpreted as normal.  Further, a November 2004 VA treatment record reflects that the Veteran was involved in a motor vehicle accident that totaled his car, and he complained of neck pain and spasms at that time.  With respect to the lumbosacral spine, the Veteran reported during a July 2008 VA treatment session that he had low back pain for 10 years, or since approximately 1998, many years after service.  

For the foregoing reasons, the evidence of record does not warrant service connection for a right hip, left knee, lumbosacral or cervical spine disability based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Similarly, the evidence does not warrant service connection for a chronic disability based on arthritis manifesting to a compensable degree within one year following the Veteran's separation from military service.  See 38 C.F.R. §§ 3.307, 3.309.

While the Veteran believes that his current disabilities are due to the jeep accident during service, he is not competent to testify as to this element.  Rather, the question of the etiology of his right hip, left knee, lumbosacral and cervical spine disabilities requires specialized knowledge, training, or experience due to the complex nature of these bodily systems.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, the Veteran acknowledged in a June 2005 letter to one of his treating providers that he needs a medical opinion showing a relationship between his claimed disabilities and the jeep accident during service.  The need for a medical nexus is especially true in this case, as the evidence of record does not establish any complaints or treatment for the claimed disabilities during service, or continuity of symptomatology since service.  

There is no medical evidence of record linking any of the Veteran's claimed disabilities to service, to include the jeep accident.  As noted above, the Veteran failed to appear for VA examinations that were scheduled in February 2005 and June 2010 in an attempt to obtain a medical opinion as to the nature and etiology of his claimed disabilities.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(b).  

The Board notes that the Veteran stated in his notice of disagreement that his VA provider had linked his right hip disability to service.  While the Veteran is competent to report what his provider told him about his condition, such a statement of relationship cannot be considered competent medical evidence of a nexus.  In this regard, a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Although a January 2005 VA treatment record notes under musculoskeletal symptoms that the Veteran was thrown from a jeep in the 1960s, this was a report by the Veteran during a review of systems.  "[A] bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  This statement does not serve to provide a medical nexus between the Veteran's right hip, cervical spine, left knee and lumbosacral spine disability, and service, to include the jeep accident in service.

In summary, although the Veteran was thrown from a jeep during active service in 1968, he did not have any complaints or treatment for symptoms of a right hip, left knee, lumbosacral or cervical spine disability during service.  He also did not have arthritis of any of these joints that manifested to a compensable degree within one year following separation from service, or continuous symptomatology since service.  Further, the competent evidence of record does not establish that the current right hip, left knee, lumbosacral or cervical spine disabilities were incurred or aggravated as a result of service.  Therefore, the preponderance of the evidence is against service connection for such disabilities on a direct or presumptive basis.  The benefit of the doubt doctrine does not apply, and the Veteran's service connection claims must be denied.  See 38 C.F.R. § 3.102, 3.303, 3.307, 3.309.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In this case, the Veteran applied for an increased rating for his left shoulder disability in January 2005.  The ratings for shoulder disabilities vary depending on whether the dominant or non-dominant side is affected.  Under 38 C.F.R. § 4.69, only one hand will be considered dominant for the purpose of rating an injury, and the dominant hand shall be determined based on the evidence of record, or upon testing during VA examination.  Where an individual is ambidextrous, the injured hand, or the most severely injured hand, will be considered the dominant hand for rating purposes.  Here, the Veteran was determined to be right-hand dominant during the April 2009 VA examination.  As such, the ratings for the minor side are for consideration.

The Veteran's left shoulder disability is currently rated under Diagnostic Code (DC) 5203, for malunion of the left clavicle as a residual of fracture.  Under this code, a 10 percent rating will be assigned for malunion of the clavicle or scapula on the major or minor side.  A higher rating of 20 percent is available for dislocation or nonunion of with loose movement of the clavicle or scapula on the major or minor side.  Alternatively, impairment of the clavicle or scapula is to be rated based on impairment of function of the contiguous joint.  See 38 C.F.R. § 4.71a, DC 5203.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of motion of the arm on the minor side will be assigned a 20 percent rating where there is limitation of motion of the arm on the minor side to the shoulder level, or where there is limitation of motion of the arm on the minor side to midway between the side and shoulder level.  A maximum 30 percent rating will be assigned where motion on the minor side is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  Additionally, ratings of 20 to 40 percent are available for ankylosis of the scapulohumeral articulation of the minor shoulder and arm.  38 C.F.R. § 4.71a, DC 5200.  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, if the maximum available rating has been assigned under the applicable diagnostic code, consideration of these provisions is not necessary.  Spencer v. West, 13 Vet. App. 376, 382 (2000).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. 32.  

In this case, the Veteran failed to report for the initial VA examination scheduled in February 2005 in connection with his claim for an increased rating, as well as for the VA examination that was scheduled in June 2010 as directed in the prior Board remand.  Generally, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase in compensation, the claim shall be denied.  38 C.F.R. § 3.655(b).  However, the Veteran did appear for an April 2009 VA examination concerning his left shoulder.  Additionally, the evidence of record includes lay statements from the Veteran and his wife as to the severity of his disability, as well as pertinent VA treatment records and records associated with his SSA disability benefits.  Accordingly, the Board will adjudicate the Veteran's increased rating claim based on the available lay and medical evidence.

Available medical evidence ranges from the 1980s through May 2009.  The Veteran has not reported any further treatment for his left shoulder disability.  The most relevant evidence for the period on appeal is from January 2004 forward, as the Veteran's claim was received in January 2005.  During a January 2005 VA treatment session, range of motion testing revealed active motion to 45 degrees of abduction on the left shoulder transversely, and 90 degrees on the anterior aspect.  

In July 2005, the Veteran reported long-standing left shoulder discomfort, which he described as sharp pains at times, then a tiredness sensation.  He stated that this prevents him from using the left arm for reaching, sleeping at night, and lifting heavy objects.  A July 2005 occupational therapy consult request notes a diagnosis of old healed left clavicle fracture, frozen shoulder.  The Veteran was noted to be unable to abduct more than 30 degrees anteriorly or transversely at that time.  There are no other objective measurements contained in the treatment records for the period on appeal, although the Veteran continued to be treated for arthritis and pain.

During the April 2009 VA examination, the Veteran reported daily pain and weakness in the left shoulder, stating that he takes pain medication, a muscle relaxer, and a pain-relieving cream.  He reported flare-ups of shoulder symptoms that are weather-related, which result in decreased range of motion and decreased ability to use the left shoulder and arm.  The Veteran stated that he had not worked since 2003 due to PTSD.  However, he reported limitation of lifting and reaching with his left shoulder when he was working.  The Veteran denied any recent physical therapy.  Physical examination showed a visible and palpable nontender knot at the junction of the middle and distal third of the left clavicle.  Range of motion of the left shoulder showed abduction and forward flexion to 80 degrees, external rotation to 75 degrees, and internal rotation to 90 degrees.  Impingement testing was positive at 75 degrees, and supraspinatus strength appeared normal.  The Veteran was unable to scratch his back, but he could scratch the back of his head.  The examiner noted that VA treatment records showed osteoarthritis of the shoulder.  A June 2002 MRI was noted to show an old healed fracture of the left clavicle, along with degenerative changes at the acromioclavicular and glenohumeral joints, and supraspinatus tendinosis without a clear-cut tear.  The examiner diagnosed clavicle fracture, as well as degenerative joint disease and impingement syndrome of the left shoulder.

In addition to the medical evidence, the Veteran and his wife have submitted lay statements.  In response to the April 2005 denial of his increased rating claim, the Veteran reported having severe pain, stiffness, muscle spasm, and tiredness of the left shoulder one morning in July 2001.  The Veteran asserted that he has arthritis, and that not only passive range of motion but active range of motion measurements should be used to measure his disability.  He also stated that he can hardly lift his arm or reach behind his back.  Similarly, the Veteran's wife submitted a statement in response to the April 2005 denial saying that he suffers from pain, stiffness, and weakness of the left shoulder.  She stated that this causes difficulties sleeping or getting dressed without great pain, and that the Veteran missed work (in the past) due to shoulder pain.  The Veteran's wife also stated that his left shoulder had gotten worse over the years, and that pain medication only gives temporary relief.  

A review of the medical evidence of record generally confirms that the Veteran's left shoulder disability has increased in severity over the years.  For comparison purposes, an August 2000 VA examination report reflects left shoulder abduction from 0 to 140 degrees, flexion from 0 to 160 degrees, internal rotation to 60 degrees, and external rotation to 90 degrees.  In a June 2002 treatment session, objective testing showed that the Veteran was unable to lift his left arm by the side greater than about 2-3 inches without great pain, and he was unable to reach behind.  During an August 2003 SSA examination, the Veteran reported that his left shoulder is normally symptomatic, but he has spasm and stiffness after doing any significant work.  Examination showed a prominence over the left clavicle and some objective discomfort to palpation over the trapezius musculature.  An x-ray showed mild acromioclavicular degenerative changes.  The Veteran then reported chronic pain in the left shoulder during a September 2003 SSA examination.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a rating of 20 percent, but no higher, for the left shoulder disability.  The Board notes that there is no evidence of nonunion with loose movement or dislocation of the left clavicle or scapula to warrant a rating in excess of 10 percent under DC 5203.  However, the evidence supports a 20 percent rating based on limitation of motion of the left (minor) arm or shoulder under DC 5201, as directed for an alternative basis of rating under DC 5203.  

Specifically, the Veteran generally has complained of pain, stiffness, spasm, weakness, and limited motion in the left shoulder, with flare-ups resulting in increased functional loss, throughout the period on appeal.  The medical evidence and objective measurements of range of motion generally are consistent with this lay evidence.  As discussed above, the Veteran had range of motion of the left shoulder to 45 degrees of transverse abduction and 90 degrees anteriorly in January 2005, but he was noted to be unable to abduct more than 30 degrees anteriorly or transversely in July 2005.  The Veteran also subjectively reported difficulties lifting his arm or reaching behind his back in 2005.  During the April 2009 VA examination, the Veteran had abduction and forward flexion of the left shoulder to 80 degrees, external rotation to 75 degrees, and internal rotation to 90 degrees.  He was objectively unable to scratch his back, but able to scratch the back of his head.  These objective ranges of measurements are consistent with the Veteran's subjective reports of increased functional loss during flare-ups, to include as due to pain or weakness after repetitive use, per DeLuca and Mitchell.  

Accordingly, when considering additional functional loss due to pain and other factors, the evidence demonstrates limitation of motion of the left arm to 30 to 45 degrees between the side and shoulder level throughout the period on appeal.  This meets the criteria for a 20 percent rating for limitation of motion of the minor arm.  However, the evidence does not demonstrate limitation to 25 degrees from the side, even when considering additional functional loss due to pain and other factors, as required for the next higher rating of 30 percent under this diagnostic code.  See 38 C.F.R. § 4.71a, DC 5201.  Additionally, while the Veteran was noted to have a "frozen shoulder," there is no finding of ankylosis of scapulohumeral articulation, and he retains some range of motion.  As such, a higher rating is not warranted based on ankylosis.  See 38 C.F.R. § 4.71a, DC 5200.

The Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's left shoulder disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For example, the Board notes that ratings of 20 to 80 percent are available for impairment of the humerus under DC 5202.  See id.  However, there is no evidence of impairment of the humerus, to include fibrous union, nonunion, or loss of the head of the humerus, as required for a rating in excess of 20 percent for the minor arm under this provision.  The Board also considered the provisions concerning traumatic arthritis, or 38 C.F.R. § 4.71a, DCs 5003 & 5010.  Briefly, such provisions provide that arthritis will be rated based on limitation of motion of the affected joint.  Alternatively, ratings of 10 or 20 percent may be assigned in certain cases where there is no limitation of motion, or noncompensable limitation of motion.  However, as the Veteran has already been granted a 20 percent rating for the left shoulder herein, no further discussion of these provisions is necessary.  Further, although the Veteran was noted to have impingement syndrome, he retained motor strength, and there is no indication of any symptomatology, to include neurological impairment, that is not contemplated by the rating assigned herein.  The Veteran's pain, weakness, limitation of motion and other symptomatology have been considered in awarding the higher rating.  There is no objective evidence of complete or incomplete paralysis of any nerve associated with the service-connected disability.

In summary, considering all evidence of record, the Board finds that the Veteran's disability picture for the left shoulder, including functional loss, most nearly approximates the criteria for a 20 percent rating under DC 5201 (as directed by DC 5203).  See 38 C.F.R. § 4.7.  Staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating.  See Hart, 21 Vet. App. at 509-10.  While the Veteran's pain may have increased over time, there is no indication of a resulting decrease in range of motion or other functional loss sufficient to warrant a rating in excess of the rating assigned herein.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's left shoulder disability, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the claimed disabilties during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  The Veteran has been granted an increased rating for his left shoulder disability based, in part, on such doctrine.  However, the preponderance of the evidence is against a rating in excess of 20 percent for the left shoulder disability at any period.  As such, the benefit of the doubt doctrine does not apply, and his claim must be denied in this respect.  38 C.F.R. § 4.3.  

The TDIU aspect of the claim for an increased rating will be discussed in the REMAND section below.


ORDER

Service connection for a right hip disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a lumbosacral spine disorder is denied.

New and material evidence having been received, the previously denied claim for service connection for a right knee disorder is reopened.

A rating of 20 percent for a left shoulder disability is granted, subject to the controlling laws and regulations applicable to the payment of monetary benefits.


REMAND

The merits of the service connection claim for a right knee disorder must be remanded to the AOJ.  This is because a review of the prior adjudications of this claim shows that the AOJ has not yet assessed the credibility of the evidence of record with respect to this claim, or determined whether a VA examination or opinion is needed.  See Hickson v. Shinseki, 23 Vet. App. 394, 403 (2010).  Accordingly, the AOJ must conduct appropriate development as to the now reopened claim, and consider the new evidence so as to preserve the Veteran's one review on appeal as provided in 38 U.S.C.A. § 7104 (West 2002).  See id. at 399.  

The Board observes that the AOJ was previously directed to schedule a VA examination as to the other claimed disabilities on appeal, for which the Veteran failed to appear.  However, this instruction did not concern the right knee disorder, as this claim had not yet been reopened.  As noted in the prior remand, and in the discussion above concerning reopening of this claim, although the Veteran did not have any treatment or complaints for a right knee disorder during service, he was thrown from a jeep and now has arthritis.  As arthritis can sometimes be caused by trauma, there is an indication that the current right knee disability may be related to service, but the medical evidence of record is insufficient to establish a nexus.  As such, the Board finds that the Veteran should be scheduled for a VA examination concerning his right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Also, he should be allowed an opportunity to identify any outstanding treatment records.  Any such records, to include any outstanding VA records, should be obtained and associated with the claims file prior to the VA examination.  

The Board notes that the Veteran has been unemployed throughout the course of the appeal, and he has applied for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that SSA disability benefits were based on a primarily diagnosis of anxiety-related disorder, and secondary diagnosis of "other and unspecified arthropathies."  As such, a claim for a TDIU needs to be further developed.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the raised claim for a TDIU rating.

2.  Request the Veteran to identify any pertinent, outstanding treatment records concerning his right knee disability, and to provide the necessary authorization for any non-VA records (VA Form 21-4142).  Thereafter, request copies of any identified records for which sufficient authorization is received, to include any outstanding VA treatment records.  Any records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified of the efforts taken and allowed an opportunity to provide such records.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his current right knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's current right knee disability was incurred or aggravated as a result of active service, to include the documented 1968 jeep accident.  The examiner should also state the approximate date of onset of any right knee arthritis, to the extent possible, to include whether it manifested to a compensable degree within one year following the Veteran's December 1969 and/or December 1975 separation from service.  A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4.  Schedule the Veteran for appropriate VA examinations to determine the effect his service-connected disabilities have on his employability, that is, whether they preclude him from obtaining or maintaining substantially gainful employment.  The claims file must be made available to and thoroughly reviewed by the examiners in connection with the examination for the pertinent medical and occupational history.

Based on examination findings and other evidence contained in the claims file, the examiners must address the following:

a) Discuss all impairment/symptoms caused by each service-connected disability--(i) coronary artery disease, rated 60 percent; (ii) PTSD, rated 50 percent; (iii) fracture of left clavicle, rated 20 percent; (iv) tinnitus, rated 10 percent; (v) bilateral hearing loss, rated 0 percent.  

b) Provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work at any occupation (i.e., manual and/or sedentary type).  

c) Thereafter, state the impact that the symptoms/impairment from the service-connected disabilities has on the Veteran's ability to work in either sedentary or manual type of positions.  
d) Discuss how the combination of all of the Veteran's service-connected disabilities and associated symptoms impact the Veteran's ability to obtain and retain a substantially gainful occupation whether sedentary and/or manual.  

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  This rationale should include a discussion of the Veteran's educational and occupational history.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  After completing any further development as may be indicated by any response received upon remand, adjudicate the merits of the service connection claim for a right knee disorder and the claim for a TDIU rating.  All lay and medical evidence of record should be considered.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, which addresses all relevant law and evidence associated with the claims file since the last SSOC.  Allow an appropriate time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


